



Exhibit 10.2


SUMMARY PLAN DESCRIPTION


The PDC Energy, Inc. 401(k) & Profit Sharing Plan


The PDC Energy, Inc. 401(k) & Profit Sharing Plan


SUMMARY PLAN DESCRIPTION
...................................................................................................................................
1


I.    BASIC PLAN INFORMATION
...............................................................................................................................
2


II.    PARTICIPATION
......................................................................................................................................................
4


III.    CONTRIBUTIONS
...................................................................................................................................................
4


IV.    INVESTMENTS
........................................................................................................................................................
8


V.    VESTING....................................................................................................................................................................
9


VI.    IN SERVICE WITHDRAWALS AND LOANS
....................................................................................................
11


VII.    DISTRIBUTION OF BENEFITS
..........................................................................................................................
12


VIII.    MISCELLANEOUS INFORMATION
.................................................................................................................
15


IX.    INTERNAL REVENUE CODE TESTS
...............................................................................................................
16


X.    PARTICIPANT
RIGHTS........................................................................................................................................
17


XI.    SERVICES AND FEES
..........................................................................................................................................
20


XII.    LOAN PROCEDURES FOR THE PDC ENERGY, INC. 401(K) & PROFIT SHARING
PLAN................... 21




Summary Plan Description


The PDC Energy, Inc. 401(k) & Profit Sharing Plan




The The PDC Energy, Inc. 401(k) & Profit Sharing Plan (the “Plan”) of PDC
Energy, Inc. has been amended as of
01/04/2016 (the “Effective Date”). This Plan is intended to be a qualified
retirement plan under the Internal Revenue Code.


The purpose of the plan is to enable eligible Employees to save for retirement.
As well as retirement benefits, the plan provides certain benefits in the event
of death, disability, or other termination of employment. The Plan is for the
exclusive benefit of eligible Employees and their Beneficiaries.


This booklet is called a Summary Plan Description (“SPD”) and it contains a
summary in understandable language of your rights and benefits under the plan.
If you have difficulty understanding any part of this SPD, you should contact
the Plan Administrator identified in the Basic Plan Information section of this
document during normal business hours for assistance.


This SPD is a brief description of the principal features of the plan document
and trust agreement and is not meant to interpret, extend or change these
provisions in any way. A copy of the plan document is on file with the Plan
Administrator and may be read by any employee at any reasonable time. The plan
document and trust agreement shall govern if there is a discrepancy between this
SPD and the actual provisions of the plan.





--------------------------------------------------------------------------------







This SPD is based on the federal tax implications of your participation in the
Plan, transactions made within your Account, and distributions you may receive
from the plan. The state tax implications of your participation and these
transactions should be determined based on an examination of appropriate state
law. Please consult with your tax advisor if you have any questions regarding
state tax law.
I. BASIC PLAN INFORMATION


The information in this section contains definitions to some of the terms that
may be used in this SPD and general Plan information. If the first letter of any
of the terms defined below is capitalized when it is used within this SPD, then
it represents the indicated defined term.




A. Account


An Account shall be established by the Trustee to record contributions made on
your behalf and any related income, expenses, gains or losses. It may also be
referred to as an Account balance.


B. Beneficiary


This is the person or persons (including a trust) you designate, or who are
identified by the plan document if you fail to designate or improperly
designate, who will receive your benefits in the event of your death. You may
designate more than one Beneficiary.


C. Deferral Contribution


This is a contribution taken directly from the pay of an Employee and
contributed to the Plan, subject to certain limits
(described below). The Plan permits you to make both pre-tax and certain
after-tax (Roth) Deferral Contribution amounts.


D. Employee


An Employee is an individual who is employed by your Employer as a common law
employee or, in certain cases, as a leased employee and is not terminated.


E. Employer
The name and address of your Employer is: PDC Energy, Inc.
120 Genesis Boulevard
P.O. Box 26
Bridgeport,WV 26330
The Employer’s federal tax identification number is: 95-2636730


The following Employer(s) also participate in the Plan and employees of each
employer listed below shall be eligible to participate in accordance with the
Participation section of this Summary Plan Description.


Federal Tax
Identification Number
Participating Employer Name
Designation
27-1195623
PDC Mountaineer LLC
Unrelated



F. ERISA


The Employee Retirement Income Security Act of 1974 (ERISA) identifies the
rights of Participants and Beneficiaries covered by a qualified retirement plan.







--------------------------------------------------------------------------------





G. Fidelity Investments Contact Information


Fidelity Investments is the recordkeeper of your Plan. To view your Account,
make changes to investments, or perform transactions, please use the contact
information below:


Phone number: 1-800-835-5097


Website: www.401k.com


H. Highly Compensated Employee


An Employee is considered a highly compensated Employee if (i) at any time
during the current or prior year you own, or are considered to own, at least
five percent of your Employer, or (ii) received compensation from your Employer
during the prior year in excess of $120,000.00, as adjusted and you are in the
top paid group consisting of the top 20% of employees ranked by compensation.
I. Non-Highly Compensated Employee


An Employee who is not a Highly Compensated Employee.


J. Participant


A participant is an eligible Employee who has satisfied the eligibility and
entry date requirements and is eligible to participate in the Plan or a formerly
eligible Employee who has an Account balance remaining in the Plan.


K. Plan Type


The The PDC Energy, Inc. 401(k) & Profit Sharing Plan is a defined contribution
plan. These types of plans are commonly described by the method by which
contributions for participants are made to the plan. The The PDC Energy, Inc.
401(k) & Profit Sharing Plan is a 401(k) deferral plan. More information about
the contributions made to the plan can be found in Section III, Contributions.


L. Plan Administrator


The Plan Administrator is responsible for the administration of the Plan and its
duties are identified in the plan document. In general, the Plan Administrator
is responsible for providing you and your Beneficiaries with information about
your rights and benefits under the Plan. The name and address of the Plan
Administrator is:


PDC Energy, Inc.
120 Genesis Boulevard
P.O. Box 26
Bridgeport, WV 26330


M. Plan Number


The three digit IRS number for the Plan is 001.


N. Plan Sponsor


The Plan’s Sponsor is the first Employer listed under the definition of Employer
above.


O. Plan Year


The Plan Year is the twelve-month period ending on the last day of December. The
Plan Sponsor may only change or have changed the Plan Year by amending and
restating to a new Plan Document.





--------------------------------------------------------------------------------







P. Qualified Military Service


Qualified Military Service is service in the uniformed services of the United
States for a period of greater than 30 days that results in the Participant
having a right of reemployment with the Employer under federal law.


Q. Service of Process


The plan's agent for service of legal process is the Plan Administrator.


R. Trustee


The trustee is responsible for trusteeing the Plan’s assets. The trustee’s
duties are identified in the trust agreement and relate only to the assets in
its possession. The name and address of the Plan's Trustee are:


Fidelity Management Trust Company
245 Summer Street
Boston, MA 02210
II. PARTICIPATION


A. Eligibility Requirements


You are eligible to participate in the Plan if you are an Employee.


However, you are not eligible to participate if you are:


•    a resident of Puerto Rico


•    covered by a collective bargaining agreement, unless the agreement requires
the employees to be included                 under the Plan.


•    a leased Employee.


You are also not eligible to participate if you are an individual who is a
signatory to a contract, letter of agreement, or other document that
acknowledges your status as an independent contractor not entitled to benefits
under the Plan and you are not otherwise classified by the Employer as a common
law employee or the Employer does not withhold income taxes, file Form W-2 (or
any replacement form), or remit Social Security payments to the Federal
government for you, even if you are later adjudicated to be a common law
employee.


You will become eligible to participate in the Plan according to the table
below:


Contribution type
Age Requirement
Service Requirement
Entry Date
All Sources
18.00
1.00 month(s)
First day of each month





Service with the following predecessor employers, if applicable, shall be
counted for eligibility purposes:


•    Employees that were a part of the acquisition of Seneca-Upshur Petroleum
LLC on 10/04/2011


•    Employees that were a part of the acquisition of Merit Energy Company on
06/30/2012


Once you become a Participant you are eligible to participate in the Plan until
you terminate your employment with your Employer or become a member of a class
of Employees excluded from the Plan. If you terminate your employment after you
have met the eligibility requirements, and are later re-employed by your
Employer, you will again be eligible to participate in the Plan when you
complete one hour of service.





--------------------------------------------------------------------------------









III. CONTRIBUTIONS


After you satisfy the participation requirements in Section II of this Summary
Plan Description, you will be eligible to make Deferral Contributions. As
described below, if you do not elect a Deferral Contribution rate, you may be
automatically enrolled to make Deferral Contributions. In addition, your
Employer may make matching and nonelective contributions to your Account. The
type(s) of contributions available under the Plan are described in this section.






A. Compensation


Compensation must be defined to compute contributions under the Plan. For
purposes of determining contributions, only Compensation paid to you for
services you performed while employed as an Eligible Employee shall be
considered. Eligible compensation for computing contributions under the Plan is
the taxable compensation for a Plan Year reportable by your Employer on your IRS
Form W-2, and including salary reduction contributions you made to an Employer
sponsored cafeteria, qualified transportation fringe, simplified employee
pension, 401(k), 457(b) or 403(b) plan.
The definition of compensation for your plan for purposes of computing
contributions also excludes certain amounts as indicated in the table below.




Source
Exclusion (s)
Employee Deferral Contributions and
Qualified Nonelective Contributions
Differential Wages, Stock award compensation, Reimbursements or Other Expense
Allowances, Fringe Benefits (cash and non-cash), Moving Expenses, Deferred
Compensation, Welfare Benefits
Employer Matching Contributions
Differential Wages, Stock award compensation, Reimbursements or Other Expense
Allowances, Fringe Benefits (cash and non-cash), Moving Expenses, Deferred
Compensation, Welfare Benefits
Employer Nonelective Contributions
Differential Wages, Stock award compensation, Reimbursements or Other Expense
Allowances, Fringe Benefits (cash and non-cash), Moving Expenses, Deferred
Compensation, Welfare Benefits



Compensation for your first year of eligible Plan participation will be based
upon eligible compensation paid for the entire Plan Year. Tax laws limit the
amount of compensation that may be taken into account each Plan Year; the
maximum amount for the 2016 Plan Year is $265,000.


B. Contributions


1. Regular Deferral Contributions


You may elect to defer a percentage of your eligible compensation into the Plan
after you satisfy the Plan’s eligibility requirements. The percentage of your
eligible compensation you elect will be withheld from each payroll and
contributed to an Account in the Plan on your behalf. For pre-tax contributions
being withheld from your compensation, the percentage you defer is subject to an
annual limit of the lesser of 60.00% of eligible compensation or $18,000 (in
2016; thereafter as adjusted by the Secretary of the Treasury) in a calendar
year. This plan also contains an automatic enrollment feature. If you are
subject to automatic enrollment, you will be notified approximately 30 days
prior to when your Employer will begin to automatically deduct 4.00% from your
pay on a pre-tax basis as a Deferral Contribution for you to the Plan. You may
stop or change this automatic contribution by following the instructions
provided in the notice. Deferral Contributions made automatically for you are
treated the same under the Plan as Deferral Contributions made by your own
election.


You will be eligible to designate some or all of your Deferral Contribution as a
Roth Deferral Contribution at the time you make your deferral election. Once
made, this election will be irrevocable (that is, Roth Deferral Contributions
cannot later be re-characterized as pre-tax Deferral Contributions). If you
elect to make Roth Deferral Contributions, the amount of your contribution will
be included in your income for tax purposes, and the income tax withholding
amounts will be deducted from the remainder of your pay, not from the Roth
Deferral Contribution amount.







--------------------------------------------------------------------------------





For example, if you have annual compensation of $30,000 and elect to make a Roth
Deferral Contribution to the Plan equal to 5% of your compensation, your Roth
Deferral Contribution to the Plan will equal $1,500 (5% of $30,000). The tax
withholding applicable to the amount you have elected to contribute to the Plan
as a Roth Deferral Contribution will be applied against the remainder of your
compensation.


Except with respect to the income taxation of Roth Deferral Contributions at
contribution (described above) and to the distribution of amounts attributable
to Roth Deferral Contributions (described below), Roth Deferral Contributions
are subject to the same rules applicable to pre-tax Deferral Contributions. For
example, pre-tax and Roth Deferral Contributions are added together to determine
whether you have reached the Federal tax law limit on Deferral Contributions
($18,000 in 2016 for those not eligible to make age 50 and over catch-up
contributions) or the Plan’s deferral limit. If you have participated in more
than one employer-sponsored qualified plan during the year, the Federal tax law
limit on Deferral Contributions is your personal limit across all plans, and you
should promptly inform your Plan Administrator of any contributions you made
outside of this Plan.
Your Deferral Contributions cannot be forfeited for any reason, however, there
are special Internal Revenue Code rules that must be satisfied and may require
that some of your contributions be returned to you. The Plan Administrator will
notify you if any of your contributions will be returned. You may increase or
decrease the amount you contribute as of the first day of each month. You may
also completely suspend your contributions which you may resume as of the first
day of each month. If you want to increase, decrease, suspend, or resume your
Deferral Contributions, you must call the Fidelity Retirement Benefits Line at
1-800-835-5097 or access the NetBenefits® web site at www.401k.com.


You may create an annual increase program to gradually raise your contribution
rate each year.


2. Additional Deferrals


You may make additional Deferral Contributions during the payroll period(s)
designated by your Employer. You may defer a whole percentage between 1 and 100%
of your eligible compensation into the Plan by completing a special election
form. The total amount of your additional and regular Deferral Contributions for
the Plan Year may not exceed
60.00% of your eligible compensation or other applicable Internal Revenue Code
limits. Your Employer may refuse to accept any or all of your additional
Deferral Contributions if they will have an adverse effect on the Plan’s
annually required Internal Revenue Code tests.


3. Age 50 and Over Catch-Up Contributions


The Plan provides that participants who are projected to be age 50 or older by
the end of the taxable year and who are making Deferral Contributions to the
Plan may also make a catch-up contribution of up to $6,000 (2016; thereafter as
adjusted by the Secretary of the Treasury).


4. Employer Matching Contributions


You become eligible for matching contributions only if you make Deferral
Contributions. For purposes of determining your matching contributions under the
Plan, your Contributions will include Age 50 and Over Catch-Up Contributions.
Employer matching contributions must be allocated to your Account in the Plan
within prescribed legal time limits.


a. Discretionary Matching Contributions


Your Employer may make discretionary matching contributions. Discretionary
matching contributions, if made, will be computed by your Employer based on your
eligible compensation deferred into the Plan each Plan Year.


Your Employer will communicate the amount of any annual discretionary matching
contributions.


5. Discretionary Nonelective Contributions


Your Employer may make discretionary nonelective contributions in an amount to
be determined by the Board of Directors for each Plan Year. You must complete at
least 1,000 hours of service during the Plan Year and be employed as of the last
day of the Plan Year to be eligible to receive any nonelective contributions
that may be made for that Plan Year. You do not need to satisfy this requirement
if you die (including death while performing Qualified Military Service), become
disabled or retire during the Plan Year.


a. Percentage of Compensation







--------------------------------------------------------------------------------





Discretionary nonelective contributions, if any, made to the Plan by your
Employer will be allocated to your Account in the ratio that your eligible
compensation bears to the total eligible compensation paid to all eligible
Participants.


6. Other Contributions and Limitations


a. Qualified Nonelective Contributions


Your Employer may designate all or a portion of any nonelective contributions
for a Plan Year as “qualified nonelective contributions” and allocate them to
certain Non-Highly Compensated Employees to help the Plan pass one or more
annually required Internal Revenue Code non-discrimination test(s). You will be
100% vested in these contributions and may not request a hardship withdrawal of
these contributions.


b. Limit on Contributions


Federal law requires that amounts contributed by you and on your behalf by your
Employer for a given limitation year generally may not exceed the lesser of:
$53,000 (or such amount as may be prescribed by the Secretary of the Treasury);
or


100.00% of your annual compensation.


The limitation year for purposes of applying the above limits is the twelve
month period ending 12/31. Contributions under this Plan, along with Employer
contributions under any other Employer-sponsored defined contribution plans, may
not exceed the above limits. If this does occur, then excess contributions in
your Account may be forfeited or refunded to you based on the provisions of the
Plan document. You will be notified by the Plan Administrator if you have any
excess contributions. Income tax consequences may apply on the amount of any
refund you receive.


7. Rollover Contributions


You can roll over part or all of an eligible rollover distribution you receive
from an eligible retirement plan into this Plan even if you have not yet
satisfied the age and service Eligibility requirements described in Section II
above; however you will not become a Participant in the Plan until you have met
the Plan’s eligibility and entry date requirements. An eligible retirement plan
is a qualified plan under Section 401(a), a 403(a) annuity plan, a 403(b)
annuity contract, an eligible 457(b) plan maintained by a governmental employer,
and an individual retirement Account and individual retirement annuity. An
eligible rollover distribution includes any distribution from an eligible
retirement plan, except any distribution from an individual retirement Account
or an individual retirement annuity consisting of nondeductible contributions or
any distribution from a 403(b) annuity contract consisting of after-tax employee
contributions or any distribution from any other eligible retirement plan
consisting of after-tax contributions. Making Rollover Contributions to the Plan
that consist of assets other than qualified 401(a) plan assets may result in the
loss of favorable capital gains or ten year income averaging tax treatment that
may otherwise be available with respect to a lump sum distribution to you from
the Plan. The loss of this favorable tax treatment may also occur if you make a
Rollover Contribution to the Plan that consists of qualified 401(a) plan assets
under certain circumstances. If you may be eligible for this special tax
treatment, you should consult your tax advisor and carefully consider the impact
of making a Rollover Contribution to the Plan.


The Plan Administrator determines which Rollover Contributions are acceptable
and if any Rollover Contribution fails to meet the requirements of the Plan and
must be distributed. If your Rollover Contribution to the Plan is not a direct
rollover (i.e., you received a cash distribution from your eligible retirement
plan), then it must be received by the Trustee within 60 days of your receipt of
the distribution and must not contain any after tax contribution amounts.
Rollover Contributions may only be made in the form of cash, allowable fund
shares, or (if the Plan allows new loans in accordance with the terms of this
SPD) promissory notes from an eligible retirement plan. Your Rollover
Contributions Account will be subject to the terms of this Plan and will always
be fully vested and nonforfeitable. In general, if you receive an eligible
rollover distribution as a surviving spouse of a participant or as a spouse or
former spouse who is an “alternate payee” pursuant to a qualified domestic
relations order (“QDRO”), you may also make a Rollover Contribution to the Plan.







--------------------------------------------------------------------------------





The Plan will accept direct Rollover Contributions of amounts attributable to
Roth Deferral Contributions that you made to another qualified plan that
accepted Roth Deferral Contributions and properly segregated them from other
contributions. The same rules that apply to other direct Rollover Contributions
apply to direct Rollover Contributions of amounts attributable to Roth Deferral
Contributions, except for the income tax treatment on distribution (described
below).
IV.     INVESTMENTS


A. Investments


Your Employer has determined that contributions made for will be made into the
stock of the Employer or a Related
Employer until you elect otherwise or by your beneficiary following your death.


If you are invested in the stock of the Employer or a Related Employer (the
“Stock Fund”), generally your purchases and sales of the Stock Fund will be
executed directly through the Trustee. Some Participants may be required to have
all trades in or out of the Stock Fund pre-approved by the Plan Administrator.
If you are one of these Participants, the Plan Administrator will provide you
with a separate notice of the dates you will be able to trade and deadlines you
must meet to trade on those dates. If you are invested in the Stock Fund, you
will also be given the opportunity to exercise voting rights for shares of the
corporation allocated to your Account at all times that corporate shareholders
vote. The Plan Administrator has established procedures to ensure that
Participant purchase, holding and sale of the Stock Fund, as well as the
exercise of voting rights with respect to the stock, shall be held in the
strictest confidence (not disclosed to the Employer). The Plan Administrator is
responsible for monitoring compliance with these confidentiality procedures. You
can get additional information about any investment alternative or the proxy
voting for them; by contacting Fidelity.


The Employee Retirement Income Security Act of 1974 (ERISA) imposes certain
duties on the parties who are responsible for the operation of the Plan. These
parties, called fiduciaries, have a duty to invest Plan assets in a prudent
manner. However, an exception exists for plans that comply with ERISA Section
404(c) and permit a Participant to exercise control over the assets in his/her
Account and choose from a broad range of investment alternatives. This Plan is
intended to be a Section 404(c) plan. To the extent that you have directed the
investment of assets in your Account under the Plan, you are responsible for the
investment decisions you made relating to those assets and the Plan fiduciaries
are not responsible for any losses resulting from your investment instructions.
To assist you in making informed investment decisions, your Plan Administrator
is required to provide you with certain disclosures required under the
Department of Labor's participant disclosure regulation (See DOL Regulation
§2550.404a-5) initially and on an annual basis. You should contact your Plan
Administrator with any questions regarding these disclosures. Fidelity is
assisting your Plan Administrator in complying with this regulation and will
make this disclosure notice available for you to review and access via
Fidelity's website.


B. Fidelity® Portfolio Advisory Service at Work


Fidelity® Portfolio Advisory Service at Work (the “Service”) is a managed
account service that invests your workplace savings plan Account in one of
several model portfolios created from a mix of your plan’s eligible investment
options. The Service is managed by Strategic Advisers, Inc., a registered
investment adviser and a Fidelity Investments company. The investment options
selected are spread among broadly diversified investment types designed to help
enhance growth and manage risk. When you enroll in the Service, you are assigned
to a model portfolio based on either your investment time horizon, or on your
financial situation, risk tolerance, and investment time horizon, depending upon
what you choose during enrollment. Once enrolled, your current workplace savings
account balance will be reallocated to align with the investment allocation of
your assigned model portfolio; future contributions will also be invested
according to this model portfolio.


While enrolled in the Service, you are delegating the ongoing management of your
Account to the Service. In return for ongoing management, your account will
incur an advisory fee for the Service as described in the Pricing Supplement.
This fee will be paid from your Account. You will not be able to make any
exchanges among investment options or otherwise direct or restrict the
management of your account. The Service will allocate and, when appropriate,
reallocate the assets in your Account to ensure that it stays in balance with
the model portfolio’s current mix of investments. Whenever your Account is
reallocated or rebalanced to fit your model portfolio, you will receive a
confirmation detailing the transactions. You will also receive prospectuses for
any investment option you did not previously own.


For more information regarding Fidelity® Portfolio Advisory Service at Work, or
to enroll, log onto NetBenefits® at
https://netbenefits.fidelity.com/pas or call a Fidelity Representative at
866-811-6041.





--------------------------------------------------------------------------------





C. Statement of Account


The assets in the Plan are invested in available investment options and a
separate Account is established for each Participant who receives and/or makes a
contribution. The value of your Account is updated each business day to reflect
any contributions, exchanges between investment options, investment earnings or
losses for each investment option and withdrawals. Your account statement is
available online through NetBenefits®, you can view and print a statement for
any time period up to 24 previous months. A statement is also available to be
automatically mailed to you every three months. You can initiate these mailings
by logging on to NetBenefits® and selecting Mail Preferences under the Accounts
tab.




V. VESTING


The term “vesting” refers to your nonforfeitable right to the money in your
Account. You receive vesting credit for the number of years that you have worked
for your Employer and any Related Employer. In addition, service with the
following Employers will be included to determine the number of years of service
for vesting purposes:


•    Employees that were a part of the acquisition of Seneca-Upshur Petroleum
LLC on 10/04/2011


•    Employees that were a part of the acquisition of Merit Energy Company on
06/30/2012


If you terminate your employment with your Employer, you may be able to receive
a portion or all of your Account based on your vested percentage. Your employer
has preserved a prior vesting schedule in the Plan. The Additional Vesting
Schedule section below will indicate if a different vesting schedule applies to
you. You are always 100% vested in your Rollover Contributions, Qualified
Nonelective Contributions, Deferral Contributions and any earnings thereon. Your
Employer Nonelective Contributions and earnings shall be vested in accordance
with the following schedule:


Years of Service
Vesting Percentage
less than 1
0
1
25.00
2
50.00
3
100.00



Your Employer Matching Contributions and earnings shall be vested in accordance
with the following schedule:


Years of Service
Vesting Percentage
less than 1
0
1
25.00
2
50.00
3
100.00
4
100.00



A. Additional Vesting Schedule


Employees who are members of certain class(es), specified below, receive a
different vesting schedule for the below-specified contribution:


Your Discretionary Match contributions will be subject to the vesting schedule
appearing immediately below if you are a member of the following class: All
employees hired on or before 12/31/2006 will remain on the prior vesting
schedule of
100% immediate vestiing for Employer Matching Contributions


Years of Service
Vesting Percentage
less than 0
0
0
100.00
1
100.00






--------------------------------------------------------------------------------





The methodology used to determine your years of service for vesting purposes has
changed. Previously you received vesting credit for a year of service under the
‘general method’ if you earned at least 1,000 hours of service in a Plan Year.
Vesting under the Plan is now based upon the elapsed time method. Hours of
service are not counted and instead periods of service are computed. A period of
service is determined based on the time you work for your Employer. Only your
whole years of service with your Employer will be counted to compute your years
of service for vesting purposes. For example, if you have three years and ten
months of service, then for vesting purposes you will receive credit for three
years of service.


If you were an Employee before July 01, 2006 you will receive vesting credit for
your years of service with your Employer based upon the following:


Applicable Year(s)
Method
Measurement Period
Plan Year(s) before 2006
General
Jan 1 to Dec 31
2006
General or Elapsed Time*
Jan 1 to Dec 31
Plan Year(s) after 2006
Elapsed Time
Jan 1 to Dec 31



*You will receive the better of the vesting credit for this period using either
the general method (hours of service) through
July 01, 2006 or the elapsed time method.


If you became an Employee on or after July 01, 2006 then you will receive
vesting credit for your years of service with your Employer based only on the
elapsed time method. In this case, your measurement period for determining your
years of service will generally be based upon your date of employment with your
Employer.


B. Forfeiture and Re-employment


If you terminate your employment with your Employer and are less than 100%
vested in your Employer Account, you may forfeit the non-vested portion of your
Employer Account. A forfeiture will occur in the Plan Year that you receive a
distribution of your entire vested Account, or if you do not receive a
distribution, after five consecutive one year breaks in service. Forfeitures are
retained in the Plan and may first be used to pay administrative expenses. Any
remaining amounts will be used to reduce future Employer contributions payable
under the Plan.


Example: (This example is for illustration purposes only.) Assuming you
terminate your employment in 2016 with the following Account:


Source
Amount
Vested Percentage
Vested Amount
Employee
$2,000
100%†
$2,000
Employer
$1,000
80%
 800
Total
$3,000
 
$2,800



You received a $2,800 distribution in 2016 from the Plan. This represented a
complete distribution of your
Account. A $200 forfeiture will occur in 2016.


†    You are always 100% vested in your own employee Deferral Contributions and
earnings in the Plan.


A one-year break in service occurs when you have less than one hour of service
in the twelve consecutive month period beginning with the earlier of the day
your employment terminates or the 12 month anniversary of the date on which you
are otherwise first absent from service. Notwithstanding the above, if you are
absent from work due to a maternity or paternity leave, then the 12-consecutive
month period beginning on the first anniversary of the first date of that
absence will not be a one-year break in service, and if you are absent from work
due to a leave of absence under the Family and Medical Leave Act, no
12-consecutive month period beginning on the first anniversary of the first date
of that absence, and subsequent anniversaries, during which the absence
continues, will be a one-year break in service, provided you return to work
following the leave.


When any period of absence is due to military service entitling you to
reemployment rights under federal law and you return to work at the Employer or
a Related Employer following that absence, there will be no break in service and
you will be credited with service for the entire period of that absence.
If you were a Participant when you terminated your employment and are
re-employed by your Employer, then you will





--------------------------------------------------------------------------------





again become a Participant on the date you complete one hour of service. Your
period of employment before you were rehired is referred to as your pre-break
service. Your period of employment after you were rehired is referred to as your
post-break service. If you are re-employed after incurring five consecutive
one-year breaks in service then your post-break service will not count in
determining your vesting percentage in your pre-break Account balance. Your
post-break service will count in determining your vesting percentage in your
pre-break Account balance and any forfeited amounts will be restored to your
Account if:


•
You are re-employed by your Employer before you incur five consecutive one-year
breaks in service, and



•
If you received distribution of your vested Account and you repay the full
amount of the distribution before the end of the five-year period that begins on
the date you are re-employed.



Example: Assume you terminate employment with your Employer in 2016 with an
Account balance of $3,000, of which
$2,800 is vested. You elect to receive a lump sum distribution of your vested
Account balance. The remainder, or $200, is forfeited in 2016. If you are
rehired on January 1, 2017 and repay the $2,800 distribution prior to January 1,
2022, the $200 previously forfeited will be restored to your Account.
Additionally, your service after January 1, 2017 is counted toward vesting your
pre-break Account balance of $3,000.




VI.    IN SERVICE WITHDRAWALS AND LOANS


If your Account balance includes an investment in the Stock Fund, and shares of
the Stock Fund are sold to process a withdrawal, the withdrawal amount will not
be distributed until the proceeds from the sale of the shares of the Stock Fund
are available as described in the Participant User Guide.


You may contact Fidelity to take a withdrawal or loan from the Plan. The amount
of any taxable withdrawal that is not rolled over into an Individual Retirement
Account or another qualified employer retirement plan will be subject to Federal
and state, if applicable, income taxes. In general, the amount of any taxable
withdrawal that is not rolled over into an Individual Retirement Account or
another qualified employer retirement plan will be subject to 20% Federal Income
Tax and any applicable State Income Tax. A 10% Internal Revenue Code early
withdrawal penalty tax may apply to the amount of your withdrawal if you are
under the age of 59½ and do not meet one of the Internal Revenue Code
exceptions. For information regarding the taxation of amounts attributable to
Roth contributions, see the Cash Distribution section below.


The following types of withdrawals are available under the Plan:


A. Hardship Withdrawals


As an Employee, you may apply to withdraw certain contributions to satisfy
specific and heavy financial needs. In accordance with Internal Revenue Service
regulations, you must first exhaust all other assets reasonably available to you
prior to obtaining a hardship withdrawal. This includes obtaining any in-service
withdrawal(s) available from your Account and a loan from this Plan and any
other qualified plan maintained by your Employer. Your Deferral Contributions to
this Plan, and any other Employer-sponsored qualified or non-qualified plan,
will be suspended for six months after your receipt of the hardship withdrawal.
Your hardship application may be made directly through Fidelity and is generally
subject to an electronic approval process. You will be required to provide
information specific to the hardship reason selected; you must retain
documentation required to substantiate your hardship as the Plan reserves the
right to request copies of such documentation. The minimum hardship withdrawal
is $500. Hardship withdrawals will be subject to the 10% nonperiodic income tax
withholding rate unless you elect out of the withholding.


If you qualify, you may apply for a hardship withdrawal to satisfy the following
needs: (1) medical expenses for you, your spouse, children, dependents or a
primary beneficiary designated by you under the Plan; (2) the purchase of your
principal residence; (3) to prevent your eviction from, or foreclosure on, your
principal residence; (4) to pay for post-secondary education expenses (tuition,
related educational fees, room and board) for you, your spouse, children,
dependents or a primary beneficiary designated by you under the Plan for the
next twelve months; (5) to make payments for burial or funeral expenses for your
deceased parent, spouse, child, dependent or a primary beneficiary designated by
you under the Plan; (6) to pay expenses for the repair of damage to your
principal residence that would qualify for the casualty deduction under Section
165 of the Internal Revenue Code (without regard to whether the loss exceeds 10%
of adjusted gross income); or any other immediate and heavy financial need as
determined based on Internal Revenue Service regulations.







--------------------------------------------------------------------------------





Contributions available to withdraw under the terms of this section are:
•    Employee Deferral Contributions (including both pretax and Roth deferral
contributions if available in the
Participant’s Account)
•    Match


B. Withdrawals After Age 59½


If you have reached age 59½, then you may elect to withdraw all or a portion of
your entire vested Account while you are still employed by your Employer.


C. Withdrawals After Age 70½


Starting in the calendar year in which you reach age 70½, you may elect to
receive distributions calculated in the same manner as Minimum Required
Distributions. For more information, please refer to the paragraph so entitled
under the Distributable Events subsection of this SPD’s section on Distribution
of Benefits below.


D. Withdrawals After Normal Retirement Age


You may elect to withdraw your vested Account balance after you reach the Plan’s
normal retirement age, 65.00, or delay it until you retire. Notwithstanding the
above, by law certain contributions including employee deferral, qualified
matching, safe harbor matching, qualified nonelective, and safe harbor
nonelective contributions cannot be withdrawn prior to age 59½.


E. Withdrawals of Rollover Contributions


If you have a balance in your rollover contributions Account, you may elect to
withdraw all or a portion of it. There is no limit on the number of withdrawals
of this type.


F. Withdrawal for Participants Performing Qualified Military Service


If you are performing Qualified Military Service, you may elect to withdraw your
Deferral Contributions and Qualified Nonelective Contributions during your
active duty period. You will be suspended from making any contributions for 6
months following the distribution and the withdrawal may be subject to the 10%
early withdrawal penalty tax.


G. Participant Loans


Loans from your vested Account balance shall be made available to all qualifying
Participants on a reasonably equivalent basis. Loans are not considered
distributions and are not subject to Federal or state income taxes, provided
they are repaid as required. While you do have to pay interest on your loan,
both the principal and interest are deposited in your Account. You can obtain
more information about loans in the Plan's Loan Procedures supplied by your Plan
Administrator (which may be attached at the end of this Summary Plan
Description).




VII. DISTRIBUTION OF BENEFITS


A. Eligibility For Benefits


A distribution can be made to you if you request one due to your disability,
retirement or termination of employment from your Employer and any Related
Employer. Your Beneficiary or Beneficiaries may request a distribution of your
vested Account balance in the event of your death. The value of your Account
balance will continue to increase or decrease, as appropriate, based on the
investment returns until it is distributed.


You may defer receipt of your distribution until a later date. However, you
cannot postpone it if your vested Account balance is $5,000 or less in which
case the Plan Administrator will direct the Trustee that any amount exceeding
$1,000 be distributed to an Individual Retirement Account or Annuity (“IRA”) for
your benefit. If your vested Account balance is
$1,000 or less, the Plan Administrator will direct the Trustee to distribute it
to you as a lump sum distribution without your consent. Prior to such
distribution you still have the right to request that the amount be distributed
directly to you in the form of a lump sum payment or to request that it be
rolled-over to a different IRA provider or another retirement plan eligible to
receive rollover contributions.
If you fail to request a different treatment of an automatic distribution under
the Plan’s Cash-Out Provision, your





--------------------------------------------------------------------------------





distribution will be paid over to an IRA provider chosen by the Plan
Administrator and invested in a product designed to preserve the principal of
that distribution while still providing a reasonable rate of return and
preserving liquidity. The fees assessed against this newly established IRA by
its provider will be paid by the participant.


If you have questions regarding the Plan’s automatic rollover rules, the Plan’s
IRA provider for automatic rollovers, or the fees and expenses applicable to the
automatic rollover IRA, please contact the Plan Administrator. Your consent will
be required for any distribution if your vested Account balance is greater than
$5,000.


You should consult with your tax advisor to determine the financial impact of
your situation before you request a distribution. You may apply for a
distribution by calling the Fidelity Retirement Benefits Line at 1-800-835-5097.
All telephone calls will be recorded. Most distributions have been pre-approved
by the Plan Administrator.


B. Distributable Events


You are eligible to request a distribution of your vested Account balance based
on any of the following events:


1. Death


If you are a Participant in the Plan and die, your vested Account balance, if
any, will be paid to your designated Beneficiary or Beneficiaries. If you are an
Employee of your Employer or a Related Employer at the time of your death, your
Account balance will automatically become 100% vested. Also, if you are a
Participant in the Plan and die while performing Qualified Military Service,
then your Account balance will become 100% vested. You may designate a
Beneficiary or Beneficiaries on a designation form that must be properly signed
and filed with the Plan Administrator.


2. Disability


Under your Plan, you are disabled if you meet the following criteria: you are
eligible for Social Security disability benefits, or you are determined disabled
by a physician selected by the Plan Administrator.


If you become disabled while you are employed by your Employer or a Related
Employer and then terminate your employment, you will become 100% vested in your
Account balance if you are not already fully vested. You may request a
distribution of your Account balance only if you terminate your employment with
your Employer or Related Employer.


3. Retirement


You do not have to terminate your employment with your Employer just because you
attain your early retirement age of
59½ or you attain your normal retirement age of 65.00. You may take an early
retirement distribution at or after age 59½, but you must first terminate your
employment with your Employer or Related Employer.


4. Minimum Required Distributions


You are required by law to receive a minimum required distribution from the
Employer’s Plan, unless you are a five percent owner of the Employer, no later
than April 1 of the calendar year following the calendar year you turn 70½ or
terminate your employment, whichever is later. If you are a five percent owner
of the Employer, you must start receiving your distribution no later than April
1 of the calendar year following the calendar year you turn 70½. Once you start
receiving your minimum required distribution, you should receive it at least
annually until all assets in your Account are distributed. If you have any
questions about your minimum required distributions, please contact your Plan
Administrator.


5. Termination of Employment


Generally, if you terminate your employment with your Employer and all Related
Employers, you may elect to receive a distribution of your vested Account
balance from the Plan.
C. Form of Payments


1. Lump Sum Distributions


Your entire vested Account balance will be paid to you in a single distribution
or other distribution that you elect.


2. Non-rollover Distribution





--------------------------------------------------------------------------------







Any distribution paid directly to you will be subject to mandatory Federal
income tax withholding of 20% of the taxable distribution and the remaining
amount will be paid to you. You cannot elect out of this tax withholding but you
can avoid it by electing a direct rollover distribution as described below. This
withholding is not a penalty but a prepayment of your Federal income taxes.


Subject to certain exceptions (for example, with respect to a distribution of
excess Deferral Contributions to Highly Compensated Employees due to
nondiscrimination test results), the entire amount of your Account under the
Plan attributable to Roth contributions will be distributed to you free from
Federal income tax (including the earnings portion) if the distribution occurs
after the five taxable year period beginning with the first taxable year you
made a designated Roth contribution to the Plan (or to a plan you previously
participated in, if earlier, if amounts attributable to those previous Roth
contributions were directly rolled over to this Plan), provided the distribution
is also made:


•    On or after you attain age 59 ½ or
•    To your beneficiary (or estate) on or after your death; or
•    Pursuant to your being disabled.


For example, if you made your first Roth contribution held within the Plan (or
another qualified plan, as described in the Rollover Contributions section
above) during July, 2006, attained age 59-1/2 on January 1, 2011 and were
eligible for a distribution on January 3, 2011, the portion of your distribution
attributable to Roth contributions would not be subject to Federal income tax
upon distribution on January 3, 2011.


You may rollover the taxable distribution you receive to an Individual
Retirement Account (IRA) or your new employer’s qualified plan, if it accepts
rollover contributions and you roll over this distribution within 60 days after
receipt. You will not be taxed on any amounts timely rolled over into the IRA or
your new employer’s qualified Plan until those amounts are later distributed to
you. Any amounts not rolled over may also be subject to certain early withdrawal
penalties prescribed under the Internal Revenue Code.


3. Direct Rollover Distribution


As an alternative to a non-rollover distribution, you may request that your
entire distribution be rolled directly into a Fidelity IRA, a non-Fidelity IRA
or to your new employer’s qualified plan if it accepts rollover contributions.
Federal income taxes will not be withheld on any direct rollover distribution.


When you call the Fidelity Retirement Benefits Line to take a withdrawal, you
will be asked whether you will be rolling over any part of your distribution. If
you wish to have any part of your distribution rolled over to an IRA or another
qualified plan, you will need to speak to a Fidelity representative.


a. Rollover to Fidelity IRA - You will be asked whether you have received a
Fidelity Service for Exiting Employees (‘SEE’) Rollover IRA Kit. If you haven’t
received a SEE Kit, the Fidelity representative will send out one. Then, your
rollover request will be entered on the system and will pend (for up to 90 days)
until the Rollover IRA Account is set up. You must return the signed Rollover
IRA application to Fidelity’s Retail Customer Service Department (in Dallas, TX)
in order to set up the Rollover IRA Account. Once the Rollover IRA account has
been set up, your vested Account balance will be transferred to the Fidelity
Rollover IRA.


b. Rollover to Non-Fidelity IRA - A check will be issued by the Trustee payable
to the IRA custodian or trustee for your benefit. The check will contain the
notation ‘Direct Rollover’ and it will be mailed directly to you. You will be
responsible for forwarding it on to the custodian or trustee. You must provide
the Plan Administrator with complete information to facilitate your direct
rollover distribution.


c. Rollover to your New Employer’s Qualified Plan - You should check with your
new employer to determine if its plan will accept rollover contributions. If
allowed, then a check will be issued by the Trustee payable to the trustee of
your new employer’s qualified plan. The check will contain the notation ‘Direct
Rollover’ and it will be mailed directly to you. You will be responsible for
forwarding it on to the new trustee. You must provide the plan Administrator
with complete information to facilitate your direct rollover distribution.
4. Combination Non-rollover Distribution and Direct Rollover Distribution


You may request that part of your distribution be paid directly to you and the
balance rolled into an IRA, your new employer’s retirement plan, or a 403(a)
annuity. Any part of the distribution paid directly to you will be subject to
the





--------------------------------------------------------------------------------





Federal income tax withholding rules referred to in subsection a) above and any
direct rollover distribution will be made in accordance with section b) above.
Your direct rollover distribution must be at least $500.


You will pay income tax on the amount of any taxable distribution you receive
from the Plan unless it is rolled into an IRA or your new employer’s qualified
Plan. A 10% IRS premature distribution penalty tax may also apply to your
taxable distribution unless it is rolled into an IRA or another qualified plan.
The 20% Federal income tax withheld under this section may not cover your entire
income tax liability. In the case of a combination distribution, if any portion
of the eligible rollover distribution consists of after-tax contributions, the
amount paid directly to you will be considered to consist completely of
after-tax contributions before any after-tax contributions are attributed to the
portion paid as a direct rollover. Consult with your tax advisor for further
details. If you decide to split a distribution into partially a cash
distribution and partially a direct rollover distribution, the Plan rule
providing that the amount directly rolled over must be at least $500 is applied
by treating any amount distributed that is attributable to Roth deferral
contributions as a separate distribution from the remainder of the distribution,
even if the amounts are distributed at the same time.


5. Installment Distributions


Your vested Account balance will be paid to you in substantially equal amounts
over a period of time. You may elect annual or more frequent installments. You
may elect to receive a lump sum distribution after you start to receive
installment distributions, by completing the appropriate documentation. The
direct rollover distribution rules referred to in the lump sum distribution
section also apply to installment distributions.


6. Other Non-Annuity


You may also elect to receive your distribution in the form of Distribution of
stock in kind.




VIII. MISCELLANEOUS INFORMATION


A. Benefits Not Insured


Benefits provided by the Plan are not insured or guaranteed by the Pension
Benefit Guaranty Corporation under Title IV of the Employee Retirement Income
Security Act of 1974 because the insurance provisions under ERISA are not
applicable to this particular Plan. You will only be entitled to the vested
benefits in your Account based upon the provisions of the Plan and the value of
your Account will be subject to investment gains and losses.


B. Attachment of Your Account


Your Account may not be attached, garnished, assigned or used as collateral for
a loan outside of this Plan except to the extent required by law. Your creditors
may not attach, garnish or otherwise interfere with your Account balance except
in the case of a proper Internal Revenue Service tax levy or a Qualified
Domestic Relations Order (QDRO). A QDRO is a special order issued by the court
in a divorce, child support or similar proceeding. In this situation, your
spouse, or former spouse, or someone other than you or your Beneficiary, may be
entitled to a portion or all of your Account balance based on the court order.
Participants and Beneficiaries can obtain, without a charge, a copy of QDRO
procedures from the Plan Administrator.


C. Plan-to-Plan Transfer Of Assets


The Plan Sponsor may direct the Trustee to transfer all or a portion of the
assets in the Account of designated Participants to another plan or plans
maintained by your Employer or other employers subject to certain restrictions.
The plan receiving the Trust Funds must contain a provision allowing the
transfer and preserve any benefits required to be protected under existing laws
and regulations. In addition, a Participant’s vested Account balance may not be
decreased as a result of the transfer to another plan.


D. Plan Amendment


The Plan Sponsor reserves the authority to amend certain provisions of the Plan
by taking the appropriate action. However, any amendment may not eliminate
certain forms of benefits under the Plan or reduce the existing vested
percentage of your





--------------------------------------------------------------------------------





Account balance derived from Employer contributions.


E. Plan Termination


The Plan Sponsor has no legal or contractual obligation to make annual
contributions to or to continue the Plan. The Plan Sponsor reserves the right to
terminate the Plan at any time by taking appropriate action as circumstances may
dictate, with the approval of the Board of Directors. In the event the Plan
should terminate, each Participant affected by such termination shall have a
vested interest in his Account of 100 percent. The Plan Administrator will
facilitate the distribution of Account balances in single lump sum payments to
each Participant in accordance with Plan provisions until all assets have been
distributed by the Trustee. Each Participant in the Plan upon Plan termination
will automatically become 100% vested in his/her Account balance.


F. Interpretation of Plan


The Plan Administrator has the power and discretionary authority to construe the
terms of the Plan based on the Plan document, existing laws and regulations and
to determine all questions that arise under it. Such power and authority
include, for example, the administrative discretion necessary to resolve issues
with respect to an Employee’s eligibility for benefits, credited services,
disability, and retirement, or to interpret any other term contained in Plan
documents. The Plan Administrator’s interpretations and determinations are
binding on all Participants, Employees, former Employees, and their
Beneficiaries.


G. Electronic Delivery


This Summary Plan Description and other important Plan information may be
delivered to you through electronic means. This Summary Plan Description
contains important information concerning the rights and benefits of your Plan.
If you receive this Summary Plan Description (or any other Plan information)
through electronic means you are entitled to request a paper copy of this
document, free of charge, from the Plan Administrator. The electronic version of
this document contains substantially the same style, format and content as the
paper version.




IX. INTERNAL REVENUE CODE TESTS


A. Non-Discrimination Tests


The Plan must pass Internal Revenue Code non-discrimination tests as of the last
day of each Plan Year to maintain a qualified Plan. These tests are intended to
ensure that the amount of contributions under the Plan do not discriminate in
favor of Highly Compensated Employees. In order to meet the tests, your Employer
encourages participation from all eligible Employees. Depending upon the results
of the tests, the Plan Administrator may have to refund Deferral Contributions
contributed to the Plan and vested matching contributions to certain Highly
Compensated Employees, as determined under Internal Revenue Service regulations.
Deferral Contributions or matching contributions will be refunded to you from
applicable investment options. You will be notified by the Plan Administrator if
any of your contributions will be refunded to you.


In the event that the Plan Administrator distributes amounts attributable to
excess Deferral Contributions to Highly Compensated Employees as a result of the
non-discrimination test applicable to Deferral Contributions, a Highly
Compensated Employee who made both pre-tax and Roth Deferral Contributions
during the applicable year will first receive a return of amounts attributable
to Pre-tax Deferral Contributions to the extent the Highly Compensated Employee
made pre- tax Deferral Contributions during the applicable Plan Year. The
remainder of any such distribution will come from amounts attributable to the
Roth Deferral Contributions the Highly Compensated Employee made during the
applicable Plan Year. The Plan may be subject to additional types of
non-discrimination testing depending upon the benefits available under the Plan.
B. Top Heavy Test


The Plan may be subject to the Internal Revenue Code “top-heavy” test. In that
circumstance, the Plan Administrator tests this Plan, together with any other
Employer-sponsored qualified plans that cover one or more key employees, to
ensure that no more than 60% of the benefits are for key employees. If this Plan
is top-heavy, then your Employer may be required to make a minimum annual
contribution on your behalf to this, or another Employer sponsored plan, if you
are employed as of Plan Year-end. You will be vested for these contributions in
accordance with the vesting shown for nonelective contributions within the
Vesting section of this SPD.





--------------------------------------------------------------------------------









X. PARTICIPANT RIGHTS


A. Claims


1. Claims Procedures


A plan participant or beneficiary may make a claim for benefits under the Plan.
Any such claim you file must be submitted to the Plan Administrator in a form
and manner acceptable to the Plan Administrator. Contact your Plan Administrator
for more information. Generally, the Plan Administrator will provide you with
written notice of the disposition of your claim within 90 days after receipt of
your claim by the Plan. If the Plan Administrator determines that special
circumstances require an extension of time to process your claim, the Plan
Administrator will furnish written notice of the extension to the claimant prior
to the expiration of the initial 90-day period. In no event shall such extension
exceed a period of 90 days from the end of the initial period the Plan
Administrator had to dispose of your claim. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the benefit determination. (A different procedure
applies for disability related claims - see the next paragraph). In the event
the claim is denied, the Plan Administrator will disclose to you in writing the
specific reasons for the denial, a reference to the specific provisions of the
Plan on which the determination is based, a description of additional material
or information necessary for the claimant to perfect the claim and an
explanation of why it is required, and information about the steps that must be
taken to submit a timely request for review, including a statement of your right
to bring a civil action under Section 502(a) of ERISA following as adverse
determination upon review.


If your claim concerns disability benefits under the Plan, the Plan
Administrator must notify you in writing within 45 days after you have filed
your claim in order to deny it. If special circumstances require an extension of
time to process your claim, the Plan Administrator must notify you before the
end of the 45-day period that your claim may take up to 30 days longer to
process. If special circumstances still prevent the resolution of your claim,
the Plan Administrator may then only take up to another 30 days after giving you
notice before the end of the original 30-day extension. If the Plan
Administrator gives you notice that you need to provide additional information
regarding your claim, you must do so within 45 days of that notice.


2. Review Procedures (For Appeal of an Adverse Benefit Determination)


You may appeal the denial of your claim made under the procedures described
above within 60 days after the date following your receipt of notification of
the denied claim (a different procedure applies for disability related claims -
see the next paragraph) by filing a written request for review with the Plan
Administrator. This written request may include comments, documents, records,
and other information relating to your claim for benefits. You shall be
provided, upon your request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to your claim for
benefits. The review will take into account all comments, documents, records,
and other information submitted by you relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. Generally, the Plan Administrator will provide you with written
notice of the disposition of your claim on review within 60 days after receipt
of your appeal by the Plan. If the Plan Administrator determines that special
circumstances require an extension of time to process your claim, the Plan
Administrator will furnish written notice of the extension to the claimant prior
to the expiration of the initial 60-day period. In no event shall such extension
exceed a period of 60 days from the end of the initial period the Plan
Administrator had to dispose of your claim. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the benefit determination. (A different procedure
applies for disability related claims - see the next paragraph). In the event
the claim on review is denied, the Plan Administrator will disclose to you in
writing the specific reasons for the denial, a reference to the specific
provisions of the Plan on which the determination is based, a description of
additional material or information necessary for the claimant to perfect the
claim and an explanation of why it is required, and information about the steps
that must be taken to submit a timely request for review, including a statement
of your right to bring a civil action under Section 502(a) of ERISA following as
adverse determination upon review.


If your initial claim was for disability benefits under the Plan and has been
denied by the Plan Administrator, you have
180 days from the date you receive notice of your denial in which to appeal that
decision. Your review will be handled completely independently of the findings
and decision made regarding your initial claim and will be processed by an
individual who is not a subordinate of the individual who denied your initial
claim. If your claim requires medical





--------------------------------------------------------------------------------





judgment, the individual handling your appeal will consult with a medical
professional who was not consulted regarding your initial claim and who is not a
subordinate of anyone consulted regarding your initial claim and identify that
medical professional to you. The Plan Administrator must notify you in writing
within 45 days after you have filed your claim in order to deny it. If the Plan
Administrator determines that special circumstances require an extension of time
to process your claim, the Plan Administrator will furnish written notice of the
extension to the claimant prior to the expiration of the initial 45-day period.
In no event shall such extension exceed a period of 45 days from the end of the
initial period the Plan Administrator had to dispose of your claim. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the benefit
determination.


The Plan Administrator shall notify you of the Plan’s benefit determination on
review within a reasonable period of time, but not later than 60 days after
receipt of your request for review by the Plan, unless the Plan Administrator
determines that special circumstances require an extension of time for
processing the claim. If the Plan Administrator determines that an extension of
time for processing is required, written notice of the extension shall be
furnished to you prior to the termination of the initial 60-day period. In no
event shall such extension exceed a period of 60 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan expects to render
the determination on review.


The Plan Administrator shall provide you with written notification of a plan’s
benefit determination on review. In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by you - the specific reason or reasons for the adverse
determinations, reference to the specific plan provisions on which the benefit
determination is based, a statement that you are entitled to receive, upon your
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to your claim for benefits.


B. Statement of ERISA Rights


As a Participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan
Participants shall be entitled to:


1. Receive Information About Your Plan and Benefits


•
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.



•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated Summary Plan Description. The Plan Administrator may
make a reasonable charge for the copies.



•
Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of this Summary
Annual Report each year.



•
Obtain a statement telling you the fair market value of your vested, accrued
benefit, as of the date for which the benefits are reported, if you stop working
under the Plan now. If you do not have a right to a benefit under the plan, the
statement will tell you how many more years you have to work to get a right to a
benefit. This statement must be requested in writing and is not required to be
given more than once every twelve (12) months. The Plan must provide the
statement free of charge.

2. Prudent Actions by Fiduciaries


In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you, other Plan Participants and
Beneficiaries. No one, including your Employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a retirement benefit or exercising your rights under ERISA.


3. Enforce Your Rights







--------------------------------------------------------------------------------





If your claim for a benefit under the Plan is denied or ignored, in whole or in
part, you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules. Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request a copy of plan documents or the
latest annual report from the Plan and do not receive them within 30 days, you
may file suit in a Federal court. The Plan’s agent for legal service of process
in the event of a lawsuit is the Plan Administrator. In such a case, the court
may require the Plan Administrator to provide the materials and pay you up to
$110 a day until you receive the materials, unless the materials were not sent
because of reasons beyond the control of the Plan Administrator.


If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the Plan’s decision or lack thereof concerning the qualified
status of a domestic relations order, you may file suit in Federal court. If it
should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim frivolous.


4. Assistance with Your Questions


If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.


C. When to Bring an Action in Court


You may file a lawsuit regarding the denial of an appeal after following the
claims and review procedures above. You must file any lawsuit within 12 months
after the date the Plan Administrator issued its final decision on an appeal. If
you do not file a claim or exhaust the claims review process for any reason, any
lawsuit must be filed within 12 months of the date of the conduct at issue in
the lawsuit (which includes, among other things, the date you became entitled to
any Plan benefits at issue in the lawsuit). If you fail to file a lawsuit within
these timeframes, you will lose your right to bring the lawsuit at any later
time.




Fees and expenses charged under your Account will impact your retirement
savings, and fall into three basic categories. Investment fees are generally
assessed as a percentage of assets invested, and are deducted directly from your
investment returns. Investment fees can be in the form of sales charges, loads,
commissions, 12b-1 fees, or management fees. Certain of these Investment fees
may not apply depending upon the funds and share classes available in the Plan.
You can obtain more information about such fees from the documents (e.g., a
prospectus) that describe the investments available under your Plan. Plan
administration fees cover the day-to-day expenses of your Plan for
recordkeeping, accounting, legal and trustee services, as well as additional
services that may be available under your Plan, such as daily valuation,
telephone response systems, internet access to plan information, retirement
planning tools, and educational materials. In some cases, these costs are
covered by investment fees that are deducted directly from investment returns.
In other cases, these administrative fees are either paid directly by your
Employer, or are passed through to the participants in the Plan, in which case a
recordkeeping fee will be deducted from your Account. Transaction-based fees are
associated with optional services offered under your Plan, and are charged
directly to your Account if you take advantage of a particular plan feature that
may be available, such as a Plan loan. For more information on fees associated
with your Account, refer to your Account statement or speak with your Plan
Administrator.




1. Loan Application


You may apply for a loan by contacting Fidelity. You may apply for only one loan
each calendar year. All loans have been pre-approved by the Plan Administrator
based on the criteria outlined in the Plan’s loan procedures. Loans will be
allowed for any purpose. A loan set up fee of $75.00 will be deducted from your
Account for each new loan processed.







--------------------------------------------------------------------------------





2. Loan Amount


The minimum loan is $1,000 and the maximum amount is the lesser of one-half of
your vested Account balance or
$50,000 reduced by the highest outstanding loan balance in your Account during
the prior twelve month period. All of your loans from plans maintained by your
Employer or a Related Employer will be considered for purposes of determining
the maximum amount of your loan. Up to 50% of your vested Account balance may be
used as collateral for any loan.


3. Number of Loans


You may only have 1 loan outstanding at any given time. If you have an existing
loan you may not apply for another loan until the existing loan is paid in full.


4. Interest Rate


All loans shall bear a reasonable rate of interest as determined by the Plan
Administrator based on the prevailing interest rates charged by persons in the
business of lending money for loans which would be made under similar
circumstances. The interest rate shall remain fixed throughout the duration of
the loan.


5. Loan Repayments and Loan Maturity


All loans must be repaid in level payments through after-tax payroll deductions
on at least a quarterly basis over a five year period unless it is for the
purchase of your principal residence in which case the loan repayment period may
not extend beyond 10 years from the date of the loan. If repayment is not made
by payroll deduction, a loan shall be repaid in accordance with procedures
provided by your Plan Administrator. The level repayment requirement may be
waived for a period of one year or less if you are on a leave of absence,
however, your loan must still be repaid in full on the maturity date. If you are
on a military leave of absence, the repayment schedule may be waived for the
entire length of the time missed on leave. Your loan will accrue interest during
this time, and upon return from a military leave of absence, your loan will be
reamortized to extend the length of the loan by the length of the leave. If a
loan is not repaid within its stated period, it will be treated as a taxable
distribution to you.


6. Default or Termination of Employment


The Plan Administrator shall consider a loan in default if any scheduled
repayment remains unpaid as of the last business day of the calendar quarter
following the calendar quarter in which a loan is initially considered past due.
In the event of a default, the entire outstanding principal and accrued interest
shall be immediately due and payable. However, if your termination of employment
results from a corporate action on the part of your employer and you remain
performing the same job after that corporate action, within 60 days of your
termination of employment you may request that the Plan Administrator roll over
your loan to your new employer’s retirement plan (if such new plan will accept
your loan roll over). Unless you roll over your loan, any default in repayment
to the Plan will result in the treating of the balance due for your loan as a
taxable distribution from the Plan.





